Exhibit Dollar Tree, Inc. Announces $200 Million Accelerated Share Repurchase CHESAPEAKE, Va. – March 22, 2010 - Dollar Tree, Inc. (NASDAQ: DLTR), the nation's leading operator of discount variety stores selling everything for $1 or less today announced that after market close on March 19, 2010, it entered into an agreement with Bank of America N.A. to repurchase approximately $200 million of its common shares under an accelerated share repurchase program.Dollar Tree will acquire these common shares under the $500 million share repurchase program announced on October 4, 2007. The specific number of shares to be repurchased is generally based on the volume weighted average share price of the company’s common shares during the term of the accelerated share repurchase program, subject to collar provisions that establish the minimum and maximum price and number of shares to be repurchased under the agreement.All of the repurchased shares will be retired.
